

STEELCLOUD, INC.
REVOLVING LINE OF CREDIT PROMISSORY NOTE


$150,000.00
Herndon, Virginia
November 3, 2009



     FOR VALUE RECEIVED, the undersigned SteelCloud, Inc., a Virginia
corporation ("Borrower"), promises to pay to Caledonia Capital Corporation, a
Delaware corporation ("Lender" and, together with Borrower hereinafter
collectively referred to as "Parties"), the principal sum of ONE HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($150,000.00), or so much thereof as may from time
to time be advanced, together with interest accrued on the unpaid principal
balance hereof as set forth below.
 
1.           Interest Rate; Payments.  Commencing on the date hereof and
continuing until this Note is paid in full, the unpaid principal amount from
time to time outstanding under this Note shall accrue interest at a rate of
interest equal to fifteen percent per annum (15%) (the “Contract
Rate”).  Accrued interest under this Note shall be payable in monthly
installments commencing thirty (30) days after the date hereof and continuing on
the same day of each successive calendar month thereafter until this Note has
been paid in full.    Interest shall be calculated on a daily based on the
principal amount outstanding and unpaid on each day.  All interest calculations
under this Note shall be made on the basis of a three hundred sixty (360) day
year and actual days elapsed
 
2.           Payment of Principal.  If not sooner paid, the entire principal
balance remaining unpaid, together with interest accrued and unpaid thereon and
all other sums due hereunder, shall be due and payable in full upon the earlier
to occur of (a) March 31, 2010 (the “ Maturity Date”), or (b) the date that the
Borrower shall have raised a total of not less than $1,000,000 in New Equity
Capital (defined below) from one or more investors (“Capitalization Date”).  For
the purposes of this clause, New Equity Capital shall be defined as capital
invested in the equity of the Borrower accompanied by the issuance by Borrower
of shares of stock which were not trading in the public markets prior to the
date of this Note.  This Note may be prepaid in whole or in part at any time
without penalty or premium.  Each payment by Borrower to Lender on this Note
shall be applied first to costs, if any, pursuant to Section 8 hereof and then
applied to any accrued interest, and then any remaining portion of the payment
after such applications shall be applied to reduction of outstanding principal
balance of this Note.  All payments made under this Note shall be made to the
Lender at 19441 Golf Vista Plaza, Suite 360, Leesburg, VA  20176, or at such
other address as the Lender may direct by notice to Borrower.  Payments shall be
deemed made upon receipt.
 
3.           Revolving Note.  This Note is a "revolving line of credit"
note.  Principal advances may be made, from time to time, by Lender up to the
principal amount of this Note, and principal payments may be made, from time to
time, by Borrower to reduce the principal balance owing pursuant to this
Note.  In no event shall any principal advance be made after the Maturity
Date.  The initial advance shall be $60,000 and shall be advanced upon execution
of this Note and the Agreement referenced in Section 4 by Borrower.  All
advances and all payments made on account of principal shall be endorsed by the
holder on the attached schedule to this Note (“Schedule A”).

 

--------------------------------------------------------------------------------

 


     4.   Line of Credit Agreement.  This Note is issued pursuant to, is
entitled to the benefit of, and is subject to the provisions of Line of Credit
Agreement (the "Agreement") between Borrower and Lender dated the same date as
this Note.
 
     5.   Events of Default.  The outstanding principal and accrued interest
hereon shall mature and become automatically due and payable, without notice or
demand, upon the occurrence of any of the following Events of Default:
 
a)
The failure by Borrower to make a payment of any principal or interest on the
Note within ten (10) days after the same becomes due and payable;

 
b)
The failure by Borrower to perform any of its obligations, except the payment of
principal and interest, arising under this Note, the Agreement or any other
agreement between Borrower and Lender within five (5) days after receipt of
written  notice of such failure; or

 
c)
The filing by or against the Borrower of a voluntary or involuntary proceeding
seeking liquidation, reorganization or other relief with respect to Borrower or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official for Borrower or any substantial part of its
property and, in the case of any involuntary proceeding not consented to by
Borrower, such proceeding is not dismissed within sixty (60) days of its filing;

 
d)
If all or a substantial portion of Borrower’s assets become subject to writ of
attachment, writ of execution or any other lien, and such writ or lien is not
released within twenty (20) calendar days; or

 
e)
A default shall occur under that certain Secured Promissory Note in the original
principal amount of $250,000 from Lender to Borrower dated July 1, 2009.

 
6.           Remedies.  The following remedies are available to Lender if an
Event of Default has occurred under this Note: (a) the outstanding principal and
accrued interest under the Note shall mature and become automatically due and
payable, without notice or demand; and (b) Lender may exercise any other
remedies available to it at law or in equity.
 
7.           Waiver.  Borrower, sureties, endorsers, guarantors and any other
party now or hereafter liable for the payment of this Note, in whole or in part,
hereby severally (a) waive presentment for payment, notice of nonpayment,
protest, notice of protest, notice of intent to accelerate, notice of
acceleration and all other notices, filing of suit and diligence in collecting
this Note or enforcing any other security with respect to same, (b) agree to any
substitution, subordination, exchange or release of any such security or the
release of any parties primarily or secondarily liable hereon, (c) agree that
the Lender shall not be required first to institute suit or exhaust its remedies
hereon against the Borrower, or other any party liable or to become liable
hereon or to enforce its rights against any or all of them or any security with
respect to same, and (d) consent to any extension or postponement of time of
payment of this Note and to any other indulgence with respect hereto without
notice hereof to any of them.

 

--------------------------------------------------------------------------------

 


8.           Collection Fees.  In the event, after default, counsel is employed
by the Lender to collect this obligation or to protect the security hereof,
Borrower hereby agrees to pay the Lender’s attorney's fees so incurred by Lender
whether or not suit be brought, and all other costs and expenses connected with
collection.
 
9.           Records.  Borrower hereby appoints Lender as the authorized agent
of Borrower with full authority to record on the Schedule, which is incorporated
herein by reference for all purposes, the dates of each transaction, amounts of
all principal advances, as well as principal and interest payments, made under
this Note, and balance due on the Note.
 
10.         Notice.  Any notice required to be provided to Borrower hereunder
shall be in writing and shall be deemed sufficiently given or furnished if
delivered by personal delivery, telecopy, expedited delivery service with proof
of delivery, or by registered or certified United States mail, postage prepaid,
at Borrower's address shown below or at Borrower's most current address on file
with Lender.  Any such notice shall be deemed to have been given at the time of
personal delivery, or in the case of telecopy, upon receipt, or in the case of
delivery service or mail, as of the date of the first attempted delivery at the
address and in the manner provided herein.  Borrower promises to give Lender
prompt notice of any change in Borrower's address.
 
11.         Miscellaneous.
 
a.
No failure or delay by Lender in exercising any right, power or privilege under
this Note or the Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any further exercise thereof or the
exercise or any other right, power or privilege.

     
b.
The captions used in this Note are for convenience only and shall not be deemed
to amplify, modify or limit any provision hereof.

     
c.
Words of any gender used in this Note shall be construed to include any other
gender, and words in the singular shall include the plural and vice versa,
unless the context otherwise requires.

     
d.
This Note shall be binding upon and inure to the benefit of the Parties and
their respective heirs, legal representatives, successors and assigns.

     
e.
This Note, together with the Agreement, contains the entire agreement between
the Parties with respect to the subject matter hereof and can be altered,
amended or modified only by a written instrument executed by both Parties.


 

--------------------------------------------------------------------------------

 


f.
This Note may be executed in multiple copies, each of which shall be deemed an
original, and all of such copies shall together constitute one and the same
instrument.

     
g.
Time is of the essence in the performance of each obligation, covenant and
condition under this Note.

     
h.
This Note shall be governed by the laws of the Commonwealth of Virginia

 
12.
Default Interest and Late Fees In the event any installment of principal and/or
interest due under this Note is not actually received by the Lender within
fifteen (15) days after the date when the same is due, then the Lender shall be
entitled to collect a "late charge" in an amount equal to five percent (5.0%) of
such installment.  Time shall be of the essence as to each and every provision
of this Note.  Any payments of interest and/or principal hereunder, not actually
received by the Lender within fifteen (15) days after the date when the same is
due, together with the accrued late charges thereon (whether in due course or
after acceleration of maturity as herein provided for) and all sums advanced or
expended by the holder for the Borrower's account pursuant to any of the loan
documents evidencing or securing the loan shall bear interest at the rate of
five percent (5%) per annum in excess of the interest rate then in effect
hereunder.

 
13.
Commercial Purpose. The Borrower warrants that the loan evidenced by this Note
is being made solely to acquire or carry on a business or commercial enterprise,
and/or the Borrower is a business or commercial organization.  The Borrower
further warrants that all of the proceeds of this Note shall be used for
commercial purposes and stipulates that the loan evidenced by this Note shall be
construed for all purposes as a commercial loan.



WITNESS the execution hereof by the Borrower on the date first hereinabove
written.



BORROWER:
 
STEELCLOUD, INC., a Virginia corporation
 
By:
/s/ Brian Hajost
 
Brian Hajost, President
 
SteelCloud, Inc.
 
13962 Park Center Road
 
Herndon, VA 20171
 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A


Date of Transaction
 
Advance Amount
 
Interest Payments
 
 Principal Payment
             
November  4, 2009
  $ 60,000  
  
 
  
  
       
  
 
  
  
       
  
 
  
  
       
  
 
  
  
       
  
 
  
  
       
  
 
  
  
       
  
 
  
  
       
  
 
  
  
       
  
 
  
  
       
  
 
  
  
       
  
 
  
  
       
  
 
  
  
       
  
 
  
  
       
  
 
  
                               


 

--------------------------------------------------------------------------------

 